                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

  UNITED STATES OF AMERICA                       )
                                                 )
  VS.                                            )      Case No. 2:19-CR-167
                                                 )
  ROBBIE ENGLISH                                 )

                         MOTION TO WITHDRAW AS COUNSEL

        Comes now counsel for Robbie English, and would move this Court for an order

  permitting him to withdraw as attorney for the defendant. Suffice it to say, counsel does

  not believe that he can continue representation and comply with the Tennessee Rules of

  Professional Conduct as set forth in Tennessee Supreme Court Rule 8. Counsel has

  consulted with the defendant who it is believed is in agreement with the proposed action.

        WHEREFORE, the Movant respectfully prays for the relief set forth herein.



                                                 Respectfully submitted,



                                           By:   /s/Douglas L. Payne
                                                 DOUGLAS L. PAYNE
                                                 Attorney for Defendant, BPR # 013380
                                                 401 West Irish Street
                                                 Greeneville, Tennessee 37743
                                                 (423) 639-2220
                                                 dpaynelaw@comcast.net




Case 2:19-cr-00167-RLJ-CRW Document 273 Filed 02/17/21 Page 1 of 2 PageID #: 1580
                                 CERTIFICATE OF SERVICE

         I, Douglas L. Payne, do hereby certify that on February 17, 2021 a copy of the
  foregoing Motion was filed electronically. Notice of this filing will be sent by operation of
  the Court’s electronic filing system to all parties indicated on the electronic filing receipt.
  Further a copy will be sent to Robbie English by First Class Mail.




                                                     /s/Douglas L. Payne
                                                     DOUGLAS L. PAYNE




Case 2:19-cr-00167-RLJ-CRW Document 273 Filed 02/17/21 Page 2 of 2 PageID #: 1581
